This cause coming on to be heard on the motion of the Respondent and the Court being fully advised in the premises find that the legislature has failed to appropriate funds for the purpose of paying the type of fee claimed herein. Chapter 38, Section 1005-2-4 (c) (2) provides as follows: “(2) Upon filing with the Court of a verified statement of legal services rendered by the private attorney appointed pursuant to paragraph (1) of this sub-section, the Court shall determine a reasonable fee for such services. If the defendant is unable to pay the fee, the Court shall enter an order upon the State to pay the entire fee or such amount as defendant is unable to pay from funds appropriated by the General Assembly for that purpose.” (Emphasis added) The statute is clear that the fee claimed herein may be awarded only from funds appropriated by the General Assembly for that purpose and inasmuch as funds were not appropriated there can be no award. It is therefore ordered that this case be and the same is hereby dismissed.